DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered. Claims 1, 3-5 and 7 are pending, all of which are currently amended. Claims 2, 6 and 8-10 are cancelled. No new matter has been added.
The previous rejection under 35 USC 103 is being maintained.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0309549 A1 (Luski) in view of US 2005/0245693 A1 (Bhatt).
Regarding claim 1, Luski discloses a lithium secondary battery (lithium-ion secondary electrochemical cell) comprising an electrode assembly in which a positive electrode, a first polymer solid electrolyte membrane (separator saturated with electrolyte) in contact with the positive electrode, and a negative electrode are consecutively laminated (positive electrodes, negative electrodes and separators are assembled to constitute a laminated electrode assembly) [0056], wherein the first polymer solid electrolyte is manufactured by processing a first polymer solid electrolyte composition into a film (the swollen membrane may be cast or extruded to give a dense film) [0178], wherein the first polymer solid electrolyte composition (separator, which may be a swollen membrane, saturated with an electrolyte, which may be a gel electrolyte solution) [0056], [0124], [0178] comprises polyphenylene sulfide [0159] and an ion supplying compound (binding functions that include counter ions, densely-packed cationic functions, and/or the lithium salt in the electrolyte) [0125], [0131], [0138], [0139], in the polyphenylene sulfide of the first polymer solid electrolyte composition, some or all of the hydrogens of the phenyl group are substituted with fluorine (direct halogenation, for example with F, on the aromatic ring) [0159].
Luski does not disclose that the ion supplying compound makes up 5% by weight to 40% by weight of the polymer solid electrolyte composition. However, Luski does teach that In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II. A.
Luski does not specify the content of fluorine in the polyphenylene sulfide. Bhatt however teaches that the degree of fluorination of a polymer such as poly(phenylene sulfide) [0022] can be selected to balance various factors such as properties of the polymer and processing considerations [0021], wherein fluorination of the polymer generally results in a polymer product that is more resistant to chemical degradation and more inert to most other materials [0018], and teaches bonding at least about 25 percent of the available ring positions to a fluorinated group such as a simple fluorine atom [0012]. It is noted that poly(phenylene sulfide) with 25 percent of the available ring positions bonded to a fluorine atom includes about 15% by weight of the fluorine, and with 100 percent of the available ring positions bonded to a 
Luski and Bhatt do not disclose a second polymer solid electrolyte membrane in contact with a negative electrode wherein the second polymer solid electrolyte membrane is manufactured by processing a second polymer solid electrolyte composition into a film, the second polymer solid electrolyte composition comprises polyphenylene sulfide and an ion supplying compound, and the second polymer solid electrolyte composition comprises 5% by weight to 40% by weight of the ion supplying compound, however, it would have been obvious to one of ordinary skill in the art to include two of the polymer solid electrolyte membranes taught by the combination of Luski and Bhatt, as an obvious duplication of parts. Note that in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B.
Regarding claim 3, Luski does not specify the weight average molecular weight of the polyphenylene sulfide. Bhatt however teaches that the properties of a fluorinated polymer such as poly(phenylene sulfide) [0022] generally are selected based on the nature of the ultimate product, wherein in general the polymer is selected to have sufficient average molecular weight, such as at least about 200 Daltons (g/mol), to provide an appropriate mechanical 
Regarding claims 4 and 5, Luski further discloses that the electrolyte may comprise at least one lithium salt (an ion supplying compound) such as LiPF6, LiBF4, LiClO4, LiN(SO2CF3)2, LiN(SO2C2F5)2 and/or LiC(SO2CF3)3 [0125].
Regarding claim 7, Luski further discloses that the electrolyte comprises at least one solvent such as dimethyl carbonate, methyl ethyl carbonate, diethyl carbonate, gamma-butyrolactone, tetrahydrofuran, acetonitrile and/or N-methyl-2-pyrrolidone [0126].

Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. 
In response to applicant’s allegation that Bhatt does not teach that the polyphenylene sulfide includes 0.1% by weight to 45% by weight of fluorine, it is noted that Bhatt explicitly teaches in paragraphs [0012] and [0022] bonding at least about 25 percent of the available ring positions in a polymer to a fluorinated group such as a simple fluorine atom, wherein the polymer may by polyphenylene sulfide. Note that Bhatt’s range of “at least about 25 percent of the available ring positions are bonded to a fluorinated group” is equivalent to about 15% by .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the PPS of the second solid polymer electrolyte membrane is unfluorinated, and a polymer solid electrolyte using fluorinated PPS is used only at a positive electrode interface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the claimed polymer solid electrolyte exhibits excellent heat resistance and dimensional stability together with high ion conductivity, and has enhanced oxidation stability, and as a result, enhances voltage stability of the lithium secondary battery, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the above reasons, the previous rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727